Citation Nr: 1707549	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of an increased rating for a left toe disorder was developed for appellate consideration.  In November 2014, the Veteran withdrew his appeal.  Notwithstanding this, the Board continued to process the appeal.  Counsel called the Veteran on February 28, 2017 to clarify the Veteran's desire.  The Veteran confirmed - as noted in a Report of Contact in VBMS - that he wished to withdraw his appeal.  

ORDER

The appeal for service connection for a left toe disorder is dismissed.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


